DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are rejected under 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 112(b).
Claims 1-20 are rejected under 35 U.S.C. 103.
Claims 5, 8, 12, 15, and 19 are objected to for minor informalities.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:
Claim 8 recites “transferring a knowledge base data”, which should read “transferring knowledge base data”.
Claim 15 recites “transferring a knowledge base data”, which should read “transferring knowledge base data”.
In line 1 of claim 5, line 1 of claim 12, and line 2 of claim 19, “a plurality of virtual assistants” should read “the plurality of virtual assistants”.
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Broadest Reasonable Interpretation of the Claims
	
	The broadest reasonable interpretation of claim 1 is a method implemented by a processor in which a conversation is monitored between a user and a virtual assistant and evaluating a confidence value of an answer of the virtual assistant to determine if it is below a threshold. The remaining limitations of claim 1 are contingent limitations that are not required to be performed. See MPEP 2111.04.II: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” 
Claim 8 recites generic computer components that implement the method recited by claim 1, while claim 15 recites implementing the method of claim 1 using program instructions stored on a computer-readable storage medium. The BRI of claims 8 and 15 is therefore the same method of monitoring a conversation between a user and a virtual assistant without the contingent limitations, along with their corresponding structural limitations, i.e. the computer components for implementing the method. See MPEP 2111.04.II: “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.”
	The preamble of each independent claim recites “for data amalgamation management”. In the context of the entire claim, this intended use is a result of the conditions within the contingent limitations being met and the step of “transferring knowledge base data” occurring. The intended use limitation therefore does not further limit the claim. See MPEP 2111.02.II.
However, since the contingent limitations are not required to be performed, the intended use limitation in the preamble is given some weight in determining the BRI in that the monitoring of the conversation is for the purpose of data amalgamation management. The term “data amalgamation management” is reasonably interpreted as learning, memorization, or storing/recording data.

Step 1: Is the claim directed to one of the four statutory categories?
Claim 1 is directed to a process.
Claim 8 is directed to a machine that implements a process.
Claim 15 is directed to article of manufacture that implements a process.



Step 2A Prong 1: Does the claim recite an abstract idea?

	The BRI of claim 1 includes the following limitations:
“A processor-implemented method for data amalgamation management, the method comprising: monitoring conversation between a user and a first virtual assistant from a plurality of virtual assistants for a confidence score value being below a confidence threshold value, wherein the confidence score value is associated with each answer of the first virtual assistant”

	The underlined portion of the claim recites a mental process. See MPEP 2106.04(a)(2).III: “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions… claims do recite a mental process when they contain limitations that can practically be performed in the human mind” 
A person can practically observe a conversation between a user and another entity in a group setting and evaluate a confidence in the answers being provided by the entity using some determined scale. For example, a person can rate answers provided by the entity during the conversation on a scale from one to ten. The person can then compare their rating of an answer to a predetermined threshold, such as five, and determine if the answer is below their threshold. The entity being a virtual assistant does not preclude the mental process of monitoring the conversation from being performed by a human observer. For example, an observer can monitor a conversation between a user and any virtual assistant known in the art and evaluate their confidence in the assistant’s answers as discussed above. Regarding the limitation “for data amalgamation management”, the person can be observing the conversation for the purpose of learning or recording the answers, which can also be done in the mind or with a physical aide.

The additional limitation of “processor-implemented” in claim 1 merely implements the abstract idea using a generic computer. See MPEP 2106.04(a)(2).III.C: “Claims can recite a mental process even if they are claimed as being performed on a computer.”

Claims 8 and 15 recite additional generic computer components (i.e. processors, computer-readable storage media, and program instructions) for performing the abstract idea. However, with the exception of generic computer-implemented steps, the broadest reasonable interpretation of the claims can be mentally performed by a human. See MPEP 2106.04(a)(2).III.D: “Examiners should keep in mind that both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes... the phrase "mental processes" should be understood as referring to the type of abstract idea, and not to the statutory category of the claim.”

	Claims 3, 10, and 17 recites “wherein the one or more skillsets are determined by analyzing a user role, wherein the user role is determined from a user directory,” which is a further mental process. A person, before monitoring a conversation, can look up a user’s role in a directory and then qualitatively asses the role to determine the user’s skillset. For example, after determining that the user has a role of ‘engineer’, the person can reasonably determine a skillset expected of that role.

	Claims 7, 14, and 20 recite “wherein the user is a third virtual assistant”. This merely limits the user recited in the independent claims. The abstract idea of monitoring a conversation and determining confidence scores for answers given during the conversation would still be a mental process capable of being performed by a human whether the conversation is between two other humans, another human and a virtual assistant, or two virtual assistants.

Step 2A Prong 2: Does the claim recite additional elements that integrate the abstract idea into a practical application?

	The claims do not recite any additional elements that integrate the abstract idea into a practical application.
	
The independent claims do not recite any additional limitations that are required to be performed.

	Dependent claims 2, 9, and 16 recite “wherein the first virtual assistant is determined from the plurality of virtual assistants based on one or more skillsets of the user.” This amounts to insignificant extra-solution activity that merely limits the virtual assistant with which the user is conversing to be relevant to or associated with their skillset. In particular, this is pre-solution activity for selecting a particular virtual assistant. See MPEP 2106.05(g).

	Dependent claims 3, 10, and 17 recite “wherein the one or more skillsets are determined by analyzing a user role, wherein the user role is determined from a user directory”. As discussed in the previous section, this limitation is also a mental process that can be performed by a human. Assuming arguendo that this limitation is not part of the abstract idea of the independent claims, this limitation would merely amount to pre-solution activity. Determining the user role from a directory is mere data gathering. Analyzing the role to determine the user’s skillset is only tangentially related to the primary process of the independent claims and used for selecting the particular virtual assistant for the conversation. See MPEP 2106.05(g).

	Dependent claims 4, 11, and 18 recite “wherein determining the second virtual assistant is based on the one or more skillsets of the user”. The second virtual assistant is used within the contingent limitations in the independent claims, so the BRI of claims 4, 11, and 18 merely requires a determination of a second assistant that does not necessarily have to be used if the condition is not met. Similar to claims 2, 9, and 16, this would amount to pre-solution activity for selecting a particular virtual assistant.

	Dependent claims 5, 12, and 19 recite “wherein the first virtual assistant is determined from a plurality of virtual assistants based on an associated confidence score value generated by each of the plurality of virtual assistants”. This is pre-solution activity that is only tangentially related to the primary process of the independent claims and is used for selecting the particular virtual assistant for the conversation. See MPEP 2106.05(g).

	Dependent claims 6 and 13 recite “wherein the confidence threshold value is determined based on another virtual assistant chosen as a reference”. This is pre-solution activity that is only tangentially related to the primary process of the independent claims and is used for selecting the particular threshold used within the mental process. Choosing a threshold “based on another virtual assistant chosen as a reference” is a broad limitation that does not require use of a particular machine or otherwise integrates the mental process into a practical application. See MPEP 2106.05(b),(g).

	Dependent claims 7, 14, and 20, as discussed in the preceding section, do not recite any additional elements outside of the abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

	As discussed in the preceding section, the independent claims do not recite any additional elements that are required to be performed and the dependent claims, if not part of the mental process, merely recite insignificant pre-solution activity. The claims therefore do not recite any additional elements that amount to significantly more than the mental process discussed in Step 2A Prong 1. See MPEP 2106.05.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See MPEP 2173.03: “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.”
Claim 1 recites the limitation “based on determining the second virtual assistant having a second confidence score value that is higher than the confidence score value, transferring knowledge base data of a topic associated with the dialog flow from the first virtual assistant to the second virtual assistant.”
Paragraph 0036 of the specification recites: “Next, at 214, the data amalgamation management program 110A, 110B transfers the knowledge of the topic from another VA to the current VA for answer generation. According to an example embodiment, data amalgamation management program 110A, 110B determines the topic of the question and uses the topic to transfer all data related to the topic from another VA to the current VA. For example, Ann asks her virtual assistant for public cloud registration process. Ann's virtual assistant, such as VA1 122, may not familiar with the subject. However, another virtual assistant, such as VA2 124, may have an appropriate confidence score value and thus relevant segment of the knowledge base from the VA2 knowledge base data 128 is linked or transferred to VA1 knowledge base data 126 for training of VA1 122 and answer generation. For example, a topic may be derived from the dialog flow and all the knowledge base data relevant to the topic is transferred or linked to the current virtual assistant.” This is also illustrated in Figure 2 steps 212 and 214 and reiterated in Paragraphs 0011, 0014, and 0055.
The claimed first virtual assistant corresponds to the “current VA” or the “assigned VA” discussed in the specification, while the claimed second virtual assistant corresponds to the “another VA”. It is clear from the specification that knowledge base data of the second VA is transferred to the first VA because the first VA does not have the knowledge base to provide an answer with a high confidence value and requires training. The claim is therefore unclear since the reverse of the direction of transfer is recited. It is unclear why the knowledge base of the VA with less confidence is being transferred to the VA with more confidence. It is further unclear what knowledge base would be transferred if the second virtual assistant already has the knowledge base to output an answer with higher confidence.
The claim is further indefinite because “transferring knowledge base data of a topic associated with the dialog flow from the first virtual assistant to the second virtual assistant” lacks antecedent basis. The claim previously recites “a dialog flow for answering by a second virtual assistant”. The knowledge base data associated with the dialog flow would therefore be knowledge base data of the second virtual assistant, not knowledge base data of the first virtual assistant.
	Claims 8 and 15 recite similar limitations and are rejected for the same reasoning.
	Claims 2-7, 9-14, and 16-20 are rejected due to their dependencies.

	Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 15 recites program instructions that are stored depending on conditions of separate method steps occurring. In particular claim 15 recites “the program instructions comprising:… based on determining the confidence score value is below the confidence threshold value: program instructions to generate a dialog flow… based on determining the second virtual assistant having a second confidence values that is higher than the confidence score value, program instructions to transfer a knowledge base data”. It is therefore unclear what is comprised within the program instructions that are stored on the tangible storage medium since, if the conditions are not met, the underlined program instructions would not be included within “the program instructions comprising”. It is further unclear what is performing the limitations that begin with “based on” or where the instructions for determining the conditions within the “based on” limitations are being stored.
Claims 16-20 are rejected due to their dependencies.
Note: The examiner recommends amending the claim to recite language similar to “wherein the program instructions are executable by a processor and cause the processor to:” and amending the subsequent limitations accordingly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over VISHNOI (US 2020/0342850 A1) in view of HECK (US 2014/0201629 A1).

Regarding Claim 1, VISHNOI teaches a processor-implemented method for data amalgamation management, the method comprising: (Paragraph 0231; Figure 8 processing units 832, 834)
monitoring conversation between a user and a first virtual assistant from a plurality of virtual assistants (“At 402, an utterance is received by a chatbot system. In some embodiments, utterances are initially received by a master bot that routes the utterance to a skill bot or a system intent for generating responses to the utterances. As indicated above, an utterance can be a text utterance or a speech utterance.” Paragraph 0192. A master bot is a first virtual assistant that receives an utterance from a user before it may be routed to a plurality of other virtual assistants. Also see Paragraphs 0089 and 0097, which discuss switching to different chatbots while monitoring a conversation between the current chatbot and a user.)
for a confidence score value being below a confidence threshold value, (“At 410, a determination is made whether there is a match to a system intent based on the confidence score(s) computed in 408… to be treated as a candidate for matching, the system intent may need to have a score that is at least equal to the Confidence Threshold” Paragraph 0195. Confidence score values associated with the master bot are evaluated against a threshold.)
wherein the confidence score value is associated with each answer of the first virtual assistant; (“At 408, confidence scores are computed for available system intents. As indicated above, examples of such system intents include Help, Exit, and UnresolvedIntent. For each system intent, a corresponding confidence score is computed that indicates a likelihood of the utterance from 402 being representative of the system intent.” Paragraph 0194. Confidence scores are calculated for the available intents to an utterance provided by the master bot. The intents determine the answers to the utterance; therefore, the confidence scores for the intents are associated with the answer of the virtual assistant to the user utterance. Also see Paragraphs 0097, which discusses switching to other skill bots or system intents while the user is already in a dialog flow with a first chatbot based on evaluation of confidence scores.)
based on determining the confidence score value is below the confidence threshold value: generating a dialog flow for answering by a second virtual assistant, (“At 424, the matching skill bot is invoked, for example, through a call from the master bot. The skill bot can be invoked in a particular state.” Paragraph 0202. See Figure 4: based on the confidence score of the master bot being below a threshold in step 410, further steps are taken to invoke a second virtual assistant, i.e. a skill bot. In the context of Paragraphs 0050 and 0092, invoking the skill bot includes generating a dialog flow to answer the utterance.  “A dialog flow specified for a skill bot describes how the skill bot reacts as different intents for the skill bot are resolved responsive to received user input. The dialog flow defines operations or actions that a skill bot will take, e.g., how the skill bot responds to user utterances, how the skill bot prompts users for input, and how the skill bot returns data.” Paragraph 0050. “The dialog engine can be shared by the master bot and each of the skill bots. Alternatively, the master bot and each of the skill bots can have their own dialog engines (e.g., as shown in the embodiment of FIG. 3). The dialog engine acts as a conversation manager and its responsibilities could include executing the dialog flow that produces the response to utterance 202.” Paragraph 0092. Also see Paragraph 0027, which discusses that each skill bot is an individual chatbot.)
wherein the dialog flow is related to an answer associated with the confidence score value being below the confidence threshold value; (“For example, a separate confidence score can be computed for each intent that a skill bot candidate is configured with. This makes it possible to evaluate every intent of every skill bot candidate for a possible match to the utterance.” Paragraph 0200. With Paragraph 0050 as context, each intent of the skill bot is representative of the dialog flows that will be used by the skill bot to provide an answer to the user utterance. In the process illustrated by Figure 4 as a whole, when the confidence value for an answer generated by a first chatbot is below a threshold, answers by a second chatbot are evaluated. The dialog flow that is generated by the second chatbot is therefore related to the answer that had low confidence.)
VISHNOI further teaches determining the second virtual assistant having a second confidence score value that is higher than the confidence score value, (“in some embodiments, a skill bot can be deemed a match to an utterance when the confidence score for the skill bot satisfies one or more confidence thresholds, such as the Confidence Threshold” Paragraph 0201. The master bot has a confidence score value that is below the threshold, while the skill bot has a second confidence score value that is above the threshold. The second virtual assistant, i.e. skill bot, therefore has a confidence score value that is higher than the confidence score value of the first virtual assistant, i.e. the master bot.)
While VISHNOI teaches transferring an utterance of the user to the second virtual assistant in response to determining that the confidence score of the second virtual assistant is higher than that of the first virtual assistant (Paragraphs 201-202), VISHNOI does not teach and based on the determination that the second virtual assistant has the higher confidence score value …transferring knowledge base data of a topic associated with the dialog flow from the first virtual assistant to the second virtual assistant.
However, HECK, which is directed to transferring knowledge base data between virtual assistants, teaches and based on the determination that the second virtual assistant has the higher confidence score value …transferring knowledge base data of a topic associated with the dialog flow from the first virtual assistant to the second virtual assistant. (“Transitioning to operation 240, the newly learned information from one of the personal assistants is shared with other personal assistants. All/portion of the personal assistants may receive the new information. For example, when personal assistants are associated with employees of a business, the learned information from one employee may be sent to the other employees of the business... Flowing to operation 250, the obtained information from the central manager are incorporated by each of the personal assistants that receive the information” Paragraphs 0027-28. See Paragraph 0022, which discusses determining whether the virtual assistant can perform a requested task based on a “likelihood ratio detect”. In response to determining that the virtual assistant cannot perform the task, the virtual assistant acquires the knowledge to perform the task. The knowledge base data is then shared or transferred to other virtual assistants. The topic for the knowledge base data is a task, such as buying movie tickets as discussed in Paragraph 0024.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of determining a virtual assistant with a higher confidence in responding to a user utterance in a conversation taught by  VISHNOI by then transferring the knowledge base data required to perform the task to other virtual assistants as taught by HECK. While the method in VISHNOI is used for switching between chatbots with different skills, one of ordinary skill in the art would have been motivated to use the same method of monitoring a conversation and evaluating confidence scores of the chatbots against thresholds for the purpose of training a chatbot that does not have the information to perform the user’s request, similar to HECK. Such an implementation would have yielded predictable results since both references are directed to virtual assistants for automating tasks, and the result would amount to a transfer of data between two assistants responsive to a trigger rather than transferring between communication sessions with said assistants. As suggested by HECK (Paragraphs 0001, 0016), sharing knowledge base data between virtual assistants would improve other virtual assistants and allow for easier, more scalable training of virtual assistants.

Regarding Claim 8, VISHNOI in view of HECK teaches a computer system for data amalgamation management, the computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (VISHNOI, Paragraphs 0243-244; Figure 8 processing units 832 and 834, memory 810, computer-readable media 822)
Claim 8 otherwise recites the same limitations as claim 1. Claim 8 is therefore rejected using the same reasoning described above.

Regarding Claim 15, VISHNOI in view of HECK teaches a computer program product for data amalgamation management, the computer program product comprising: one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor, the program instructions comprising: (VISHNOI, Paragraph 244; Figure 8 processing units 832 and 834, computer-readable media 822)
Claim 15 otherwise recites the same limitations as claim 1. Claim 15 is therefore rejected using the same reasoning described above.

Regarding Claim 5, VISHNOI in view of HECK further teaches wherein the first virtual assistant is determined from a plurality of virtual assistants based on an associated confidence score value generated by each of the plurality of virtual assistants. (VISHNOI, “At 414, confidence scores are computed for available skill bots. Similar to the confidence scores computed in 408 above, for each skill bot, a corresponding confidence score can be computed that indicates a likelihood of the utterance from 402 being representative of a task that the skill bot can perform… In some embodiments, the computing of confidence scores for skill bots in 414 may be performed concurrently with the computing of confidence scores for system intents in 408.” Paragraph 0197. “In such situations, the digital assistant can override or bypass the local routing of the current skill by determining whether other available skills are a potential match to the utterance and making a routing decision accordingly (e.g., based on evaluating confidence scores for all available skills).” Paragraph 0181. See Paragraph 0027: “skill” refers to a skill chatbot. The first, or current, virtual assistant can be the master bot or a skill bot. The confidence score of the current chatbot is evaluated with each user utterance, as further supported by Paragraphs 0097 and 0205, and a determination is made whether the conversation requires routing to a different chatbot. Since the process is continuous, the first chatbot is determined from the plurality of chatbots based on their respective confidence scores.)
Claim 12 is directed to a computer system but otherwise recites the same limitations as claim 5. Claim 12 is therefore rejected using the same reasoning described above.
Claim 19 is directed to a computer program product but otherwise recites the same limitations as claim 5. Claim 19 is therefore rejected using the same reasoning described above.

Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over VISHNOI (US 2020/0342850 A1) in view of HECK (US 2014/0201629 A1) and further in view of BROWN (US 2019/0042988 A1).

Regarding Claim 2, VISHNOI in view of HECK teaches all the limitations of claim 1, on which claim 2 depends.
While VISHNOI teaches that each virtual assistant has certain skills (Paragraph 0027), VISHNOI in view of HECK does not teach wherein the first virtual assistant is determined from the plurality of virtual assistants based on one or more skillsets of the user.
However, BROWN, which is directed to determining a portion of a knowledge graph based on the role of a user, teaches wherein the first virtual assistant is determined from the plurality of virtual assistants based on one or more skillsets of the user. (“the AI agent 10, accessing a world model 16 of knowledge of an enterprise, may facilitate providing responses to questions that are specific not only to the content of the query (e.g., the words recognized in a spoken query), but also specific to the identity of user asking the query and the current context of the user.” Paragraph 0206. “Context of the query may include, among other things what the user may be doing (e.g., a task or function related to the enterprise, such as servicing a machine and the like)… a role relative to the enterprise of the user (e.g., a service person, customer, sales person, executive, investor, regulator, and the like), identity of the user, and the like. The query and/or the context may be processed with a machine learning algorithm that relates the query to a world data model of activities (e.g., workflow tasks, task on a job description of the user's role, task assigned to the user at the time the query may be received, and the like) that users, such as workers of the enterprise conduct when generating a query, thereby producing a query-specific classification that links the query to at least a portion of a knowledge graph that facilitates access to subject matter-specific information about the enterprise of the world model 16 that facilitates managing organization, storage, and access to knowledge of the enterprise” Paragraph 0213. Also see Paragraphs 0208, 215, and 241. A virtual assistant (i.e. AI agent 10) is queried and a portion of the knowledge of the virtual assistant is accessed based on the skillset of the user.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of transferring knowledge of a virtual assistant with a higher confidence value to other virtual assistants taught by VISHNOI in view of HECK by selecting virtual assistants for the conversation that are contextually related to a skillset of the user as taught by BROWN. Since VISHNOI (Paragraphs 0027-28) teaches that the skill bots are for performing tasks, such as inventory management and creating expense reports, selecting virtual assistants for responding to the user based on the skillset of the user would have yielded predictable results. Such an implementation would have improved the user experience, since as taught by BROWN (Paragraphs 206, 212), providing the context of the user, such as their role and skillset, to the virtual agent enables improved classification of the query and thoroughness of the response to the user.
Claim 9 is directed to a computer system but otherwise recites the same limitations as claim 2. Claim 9 is therefore rejected using the same reasoning described above.
Claim 16 is directed to a computer program product but otherwise recites the same limitations as claim 2. Claim 16 is therefore rejected using the same reasoning described above.

Regarding Claim 3, VISHNOI in view of HECK and BROWN further teaches wherein the one or more skillsets are determined by analyzing a user role, (BROWN, “machine learning on a worker may include receiving a query from a user and capturing context of the query including at least one of determining what the user may be doing, determining the location of the user, determining a timing parameter of the query, determining a role of the user and determining an identify of the user…. a method may include processing the captured context with a machine learning algorithm that relates the query to at least a portion of a world data model of topics relevant to an enterprise that correspond to business activities being conducted when generating a query” Paragraph 0208. Analysis of the user’s role is performed to determine topics that are relevant to activities performed by the role in the enterprise, i.e. a skillset. Also see Paragraphs 213, 215, and 241, which provide example of different roles and their skillsets.)
wherein the user role is determined from a user directory. (“the system may provide information that is adjusted based on the identity of the user, including the role of the user within the organization, such as where information in portions of the world model 16 (such as a portion of a knowledge graph) is associated to some extent with one or more roles that may be recognized for a user. A user's role may be known to the system (such as by ingesting role information for a user and capturing the user's identity upon engagement with the system, such as by recognizing a password, voice signature, or the like)” Paragraph 0206. It would have been obvious that the system maintaining credential information of the user includes a directory that includes the role information.)
The same motivation to combine discussed in the rejection of claim 2 applies to claim 3.
Claim 10 is directed to a computer system but otherwise recites the same limitations as claim 3. Claim 10 is therefore rejected using the same reasoning described above.
Claim 17 is directed to a computer program product but otherwise recites the same limitations as claim 3. Claim 17 is therefore rejected using the same reasoning described above.

Regarding Claim 4, VISHNOI in view of HECK and BROWN further teaches wherein determining the second virtual assistant is based on the one or more skillsets of the user. (See Paragraphs 0206, 208, 212-213, and 215 of BROWN and the discussion within the rejection of claim 2 above. An AI agent accesses a portion of a knowledge graph based on the context of the user, including their role and skillset in an enterprise. It would have been further obvious that any number of virtual assistants are determined based on the skillset of the user in view of VISHNOI (Paragraph 0027), which teaches a plurality of skill bots that perform various tasks, including enterprise tasks, for a user.)
In addition to the motivation to combine discussed in the rejection of claim 2, it would have been further obvious that any number of virtual assistants being considered for a user would be based on the skillset of the user in view of BROWN since VISHNOI teaches a plurality of chatbots that are categorized into intents for performing various tasks (Paragraph 0044). Therefore, determining multiple chatbots or a category of chatbots based on a skillset of the user would have yielded predictable results.
Claim 11 is directed to a computer system but otherwise recites the same limitations as claim 4. Claim 11 is therefore rejected using the same reasoning described above.
Claim 18 is directed to a computer program product but otherwise recites the same limitations as claim 4. Claim 18 is therefore rejected using the same reasoning described above.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over VISHNOI (US 2020/0342850 A1) in view of HECK (US 2014/0201629 A1) and further in view of SOUCHE (US 2017/0242860 A1).

Regarding Claim 6, VISHNOI in view of HECK teaches all the limitations of claim 1, on which claim 6 depends.
While VISHNOI teaches various different confidence thresholds (Paragraphs 0088-89), VISHNOI in view of HECK does not teach wherein the confidence threshold value is determined based on another virtual assistant chosen as a reference.
However, SOUCHE, which is directed to evaluating responses of a plurality of virtual assistants, teaches wherein the confidence threshold value is determined based on another virtual assistant chosen as a reference. (“These parameters are then used to generate a response score associated with the query response from each virtual assistant… In a subsequent operation 712, it is determined how many of the response scores are equal to or exceed a response score threshold. Thus threshold is for example the highest score among the response scores, multiplied by a rate R. This rate R is for example a parameter, in the range 0.1 to 1, set by the client indicating a willingness to accept several answers rather than a single answer. For example, if the rate is set to a value of 0.5, this will mean that any answer that scores more than 50% of the highest response score will be counted.” Paragraphs 0074-75. The threshold value is determined based on the virtual assistant that has the highest score. The threshold is therefore based on a reference virtual assistant.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the confidence threshold for determining the chatbot with the skills for responding to a user utterance taught by VISHNOI in view of HECK by setting the threshold based on another reference virtual assistant as taught by SOUCHE. Since VISHNOI (Paragraph 0088) teaches different thresholds for determining which chatbot is best suited for responding to a user, it would have been obvious for any of the thresholds to be based on the confidence score of a reference chatbot, such as the highest scoring chatbot, and the combination of techniques would have yielded predictable results. Furthermore, as taught by SOUCHE (Paragraph 0077), “by selecting a subset of the virtual assistants, the number of assistants to be interrogated, and the number of received responses, will be reduced when compared to a case in which all virtual assistants are interrogated. This leads the technical advantage of reducing processing requirements and energy consumption in the system.”
Claim 13 is directed to a computer system but otherwise recites the same limitations as claim 6. Claim 13 is therefore rejected using the same reasoning described above.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VISHNOI (US 2020/0342850 A1) in view of HECK (US 2014/0201629 A1) and further in view of YANG (US 2016/0307117 A1).

Regarding Claim 7, VISHNOI in view of HECK teaches all the limitations of claim 1, on which claim 7 depends.
VISHNOI in view of HECK does not teach wherein the user is a third virtual assistant.
However, YANG, which is similarly directed to sharing knowledge base data between virtual assistants, teaches wherein the user is a third virtual assistant. (“Step 101: A first intelligent agent sends a request message to a second intelligent agent… the first intelligent agent autonomously sends the request message… After receiving the request message sent by the first intelligent agent, the second intelligent agent determines, according to the knowledge model of the second intelligent agent and the request message, whether the received request message matches the knowledge model of the second intelligent agent… Optionally, the first intelligent agent may learn related knowledge of the second intelligent agent according to the decision message, to update the knowledge model of the first intelligent agent” Paragraphs 0042-52: A method is described in which a first virtual assistant communicates autonomously with a second virtual assistant in order to update its knowledge model. The intelligent agent sending the request would be the claimed third virtual assistant.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to apply the method of transferring knowledge of a virtual assistant with a higher confidence value to other virtual assistants taught by VISHNOI in view of HECK to another virtual assistant that is in communication with the other virtual assistants in order to increase its knowledge as taught by YANG. Since YANG teaches that a determination is made whether the second virtual assistant (claimed first VA) matches the request of the requesting virtual assistant (claimed third VA), adding the method taught by VISHNOI of determining a virtual assistant (claimed second VA) that does match the request would have yielded predictable results. Furthermore, as taught by YANG (Paragraphs 0090-93), such an implementation would enrich knowledge models and allow for virtual assistants to learn from each other.
Claim 14 is directed to a computer system but otherwise recites the same limitations as claim 7. Claim 14 is therefore rejected using the same reasoning described above.
Claim 20 is directed to a computer program product but otherwise recites the same limitations as claim 7. Claim 20 is therefore rejected using the same reasoning described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bequet (US 2018/0349508 A1) teaches a training process for a new neural network. (¶ 121, 387)
White (US 2019/0213490 A1) teaches a digital assistant with different skillsets, determining skills from an intent of the user, and scoring and ranking digital assistants. (¶ 113, Fig. 6)
Lange (US 2019/0392325 A1) teaches training a digital assistant by increasing a knowledge base with knowledge from an expert. (Abstract)
Rodrigues (US 2020/0341970 A1) teaches a user interface for extending the skills of chatbots. (Abstract, Fig. 7)
Panchamgam (US 2020/0126540 A1) teaches question and answer bot systems for enterprise applications, including switching between specific skill bots based on the context of the enterprise application. (¶ 288)
Chauhan (US 2021/0406713 A1) teaches calculation of confidence scores for decisions made by an intelligent agent and updating a knowledge base. (¶ 49, Figs. 2A-2B)
Somech (US 2018/0332169 A1) teaches personalizing the skills of a virtual assistant based on the profile information of a user. (Title, Abstract)
Le Strat (US 2020/0374372 A1) teaches selection of digital assistants based on the profile of the user, including skills. (¶ 164)
Krenkler (US 2017/0329466 A1) teaches a virtual assistant that understand the context of the user, including their role. (¶ 114, 123, 242-243)
Wang (US 2018/0293484 A1) teaches scoring the answers of a plurality of virtual assistants and providing the answers to the user based on an evaluation of the scores against a threshold. (¶ 76, 106, 114-118, Fig. 4)
Sun (US 2020/0050942 A1) teaches an overtrained neural for answering a user and a non-overtrained neural network and switching from the former to the latter based on a confidence score in the overtrained neural network’s answer falling below a threshold. (¶ 69)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI R OKASHA/Examiner, Art Unit 2173